IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE

                                                     FILED
ALEXANDER ZANETIS and wife            )              November 19, 1997
THELMA ZANETIS,                       )
                                      )             Cecil W. Crowson
      Plaintiffs/Appellants,          )            Appellate Court Clerk
                                      )     Davidson Circuit
                                      )     No. 96C-135
VS.                                   )
                                      )     Appeal No.
                                      )     01A01-9705-CV-00203
DAVID McMACKIN and                    )
BOATMEN’S NATIONAL                    )
MORTGAGE COMPANY, INC.,               )
                                      )
      Defendants/Appellees.           )




                       CONCURRING OPINION

      I concur with the court’s opinion. This record contains no genuine, material
factual disputes, and David McMackin and Boatmen’s National Mortgage Company
are entitled to a judgment as a matter of law for two complementary reasons. First,
Mr. McMackin did not owe a duty to Mr. and Ms. Zanetis; second, it was not
reasonable for Mr. and Ms. Zanetis to rely on Mr. McMackin’s statements given their
adversary posture with his client and the fact that they had retained their own
attorney.




                                            _____________________________
                                            WILLIAM C. KOCH, JR., JUDGE